Citation Nr: 0432332	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Timeliness of appeal from a May 1998 RO rating decision 
that found no new and material evidence to reopen the claim 
of service connection for an innocently acquired psychiatric 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Maryland Veterans Commission




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from October to December 1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and September 2001 decisions 
of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in May 2003 before a Veterans Law Judge.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

(The now reopened claim of service connection for an acquired 
psychiatric disorder will be the subject of another decision 
following completion of additional development on the part of 
the Board.)  



FINDINGS OF FACT

1.  A timely Substantive Appeal with respect to the May 1998 
RO rating decision was received on January 18, 2000 within 60 
days of the Supplement Statement of the Case sent to the 
veteran on November 23, 1999.  

2.  Some of the new evidence received since the May 1998 RO 
rating decision is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a psychiatric disorder.  



CONCLUSIONS OF LAW

1.  The veteran did submit a timely appeal from the May 1998 
RO rating decision finding no new and material evidence to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2003); 
VAOPGCPREC 9-97 and VAOPGCPREC 9-99.  

2.  New and material evidence has been submitted since the 
May 1998 RO rating decision to reopen the claim of service 
connection for an innocently acquired psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary to 
substantiate his claims via the Statement of the Case and the 
Supplemental Statement of the Case.  

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and until, 
there has been a finding that new and material evidence has 
been submitted.  As it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken in accordance 
with VCAA.  See, e.g., Elkins v. West, 12 Vet. App. 209 
(1999).  

With respect to the issue of timeliness of appeal, there does 
not appear to be any relevant evidence that has not been 
associated with the claims folder.  The record contains 
sufficient information to decide the claim.  

Accordingly, the veteran is not prejudiced thereby, because 
there is no factual development, which could require VA 
assistance or additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Timeliness of Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.  Correspondence concerning the necessary information 
will be construed as a Substantive Appeal.  38 C.F.R. § 
20.202.  

The Notice of Disagreement shall be filed within 1 year from 
the date of mailing of the notification of the initial review 
and determination.  The Substantive Appeal shall be filed 
within 60 days from the date of mailing of the Statement of 
the Case or within the remainder of the one-year period from 
the date of the notification of the initial review and 
determination being appealed.  38 U.S.C.A. § 7105(b)(1) and 
(d)(3) (West 2002); 38 C.F.R. § 20.302(b); VAOPGCPREC 9-97.  

In this case, the May 1998 RO rating decision found no new 
and material evidence to reopen the veteran's claim of 
service connection for a psychiatric disability.  The veteran 
was notified of the determination in a letter, dated on 
June 16, 1998, and he submitted a Notice of Disagreement with 
the determination on June 11, 1999.  

The RO sent a Statement of the Case to the veteran on 
June 25, 1999.  The veteran submitted additional evidence on 
November 1, 1999, which was beyond the expiration of both the 
one-year appeal period and the 60-day period following the 
issuance of the Statement of the Case.  However, the RO then 
issued a Supplemental Statement of the Case on November 23, 
1999.  

Then, the record shows that correspondence from the veteran, 
which could be accepted in lieu of a Substantive Appeal, was 
received by the RO on January 18, 2000.  Again, its receipt 
was more than one year following the notification of issuance 
of the May 1998 RO rating action but was less than 60 days 
after the issuance of the Supplemental Statement of the Case.  

Given the notice provided to the veteran in the Supplement 
Statement of the Case by the RO, the Board concludes that the 
veteran did submit a timely Substantive Appeal of the 
determination of no new and material evidence to reopen the 
claim of service connection for a psychiatric disorder.  


III.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for a Psychiatric Disability

A.  Factual Background

The veteran had active service from October to December 1965.  

On a "Report of Medical History" completed by the veteran in 
October 1965, the veteran did not report nervous trouble of 
any sort.  The service medical records are negative for any 
diagnosis of a psychiatric disorder.  

In a November 1976 rating decision, the RO denied the 
veteran's claim of service connection for a nervous 
condition.  

The evidence of record at the time of the unappealed November 
1976 RO decision consisted primarily of a release summary of 
state hospitalization in August 1963, reflecting a diagnosis 
of sociopathic personality disorder, antisocial reaction; and 
the veteran's service medical records.  

The evidence submitted since the unappealed 1976 RO decision 
includes state correctional hospital notes dated in May 1966, 
showing withdrawal for drug addiction and that the veteran 
was placed on Thorazine medication; state correctional 
psychiatric progress notes, dated in September and October 
1966; a May 1978 release summary of hospitalization, showing 
a diagnosis of antisocial personality; a March 1980 statement 
from a mental health center, showing that the veteran had 
been seen on a continuous basis as an outpatient since 
September 1976; a May 1980 RO hearing transcript; an October 
1980 letter from the state division of correction, showing 
dates of sentencing; VA hospital records, showing a diagnosis 
of acute schizophrenic reaction in August 1980; and testimony 
of the veteran before an RO Hearing Officer in May 1982.  

Based on the evidence shown hereinabove, in December 1982, 
the Board found no new factual basis presented of an acquired 
psychiatric disability having its onset in service.  

The evidence submitted since the December 1982 decision of 
the Board includes non-VA hospital records dated in December 
1984, showing a final diagnosis of malingering a mental 
disorder; and non-VA hospital records dated in November 1987, 
showing a hospital admission diagnosis of schizophrenia, 
paranoid type.  

Based on the evidence shown hereinabove, in March 1997, the 
RO found no new and material evidence to reopen the claim of 
service connection for a psychiatric disability.

The evidence submitted since the March 1997 RO rating 
decision includes a statement from the veteran's former wife.  
In a May 1998 decision, the RO again found no new and 
material evidence to reopen the veteran's claim.  

The evidence submitted since the May 1998 RO rating decision 
includes a statement from other acquaintances of the veteran; 
a March 1998 statement from a VA physician, noting that the 
veteran had been incarcerated and treated in a mental health 
unit with medication during the first year following his 
discharge from military service; a July 1999 statement of a 
VA physician, noting that records suggest the veteran's 
psychiatric condition had existed prior to service and had 
been aggravated in service; and a November 1999 medical 
opinion, based upon a VA physician's review of the veteran's 
claims folder, that there did not appear to be evidence 
showing a diagnosis of paranoid schizophrenia before, during, 
or immediately after the veteran's military service.  

Additional evidence includes VA progress notes, dated in 
October 2000, showing an assessment of paranoid 
schizophrenia; a VA psychiatric admission note, dated in 
November 2000, showing a diagnosis of chronic paranoid 
schizophrenia; non-VA medical records received in February 
2002, showing that the veteran was hospitalized from February 
to June 1972 and diagnosed with an acute schizophrenic 
episode; non-VA medical records received in July 2002, of a 
psychological evaluation conducted in December 1972; and 
records dated in September 2003, reflecting receipt of 
Supplement Security Income payments.  


B.  Legal Analysis 

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

The question now presented is whether new and material 
evidence has been submitted since the RO's May 1998 decision, 
to permit reopening of the claim of service connection for a 
psychiatric disability.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The veteran's original claim was denied by the RO primarily 
on the basis that the veteran was discharged from service 
because of a sociopathic personality disorder, which was 
considered to be a constitutional or development abnormality, 
and not a disability by law for purposes of awarding service 
connection.

The Board denied service connection for a psychiatric 
disability in 1982 on the basis that the evidence of record 
did not present a new factual basis to award service 
connection.

The evidence added to the record after the 1982 Board 
decision and the subsequent determinations by the RO of no 
new and material evidence in 1997 and 1998, includes a 
medical opinion to the effect that the veteran's current 
psychiatric condition may have pre-existed service and may 
have been aggravated by service; and notes the history of 
psychiatric episodes post-service.  

Here, the veteran is competent to testify as to the 
continuity of his having taken medications for treatment 
since his military discharge.  

The Board finds this evidence and the veteran's statements 
probative for the purpose of establishing a current 
disability and a continuity of psychiatric episodes post-
service.  It is the Board's opinion that this evidence must 
be considered to fairly evaluate the merits of the claim.  
See, e.g., Hodge, supra.  

Moreover, the abundance of evidence added to the record, in 
connection with evidence previously assembled, contributes a 
more complete picture to the veteran's claim and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Hence, the Board finds the evidence to be "new and 
material."  

As new and material evidence has been submitted since the 
prior rating decisions by the RO, the veteran's application 
to reopen the claim of service connection is granted.  



ORDER

The veteran filed a timely appeal from the May 1998 RO rating 
decision, as to the determination of no new and material 
evidence to reopen the claim of service connection for an 
innocently acquired psychiatric disorder.  

As new and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal to this extent is allowed.  



	                        
____________________________________________
	STEPHEN L. WILKINS 	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



